As filed with the Securities and Exchange Commission on April 20, Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CSX Corporation (as Issuer) (Exact name of Registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 4011 (Primary Standard Industrial Classification Code Number) 62-1051971 (I.R.S. Employer Identification No.) 500 Water Street, 15th
